NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-4059
                                       ___________

                                  DIANE R. GOCHIN,
                                              Appellant

                                             v.

              THOMAS JEFFERSON UNIVERSITY; JAMES ORTLIEB;
                 PATRICIA VERCIO; JOY SOLEIMANZADEH;
                          RANDY MCLAUGHLIN
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-13-cv-07559)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 16, 2016

             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                              (Opinion filed: July 20, 2016)
                                     ___________

                                        OPINION *
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Diane Gochin appeals pro se from the District Court’s order denying her motion

pursuant to Rule 60(b)(3) of the Federal Rules of Civil Procedure. We will affirm.

                                              I.

       In December 2013, Gochin commenced this employment discrimination action

against her former employer and supervisors at Thomas Jefferson University (the

“Jefferson Defendants”). In the complaint, she claimed that she had been denied fifty-

three promotions on account of her age and gender, and was “constructively demoted” in

retaliation for having filed a complaint with the Equal Employment Opportunity

Commission (EEOC). Gochin sought relief under Title VII, the Age Discrimination in

Employment Act, the Pennsylvania Human Relations Act, the Older Workers’ Benefits

Protections Act, the Pennsylvania Wage Payment and Collection Law, the Lilly Ledbetter

Fair Pay Act, and the Equal Pay Act.

       The Jefferson Defendants moved for summary judgment on the grounds that:

(1) most of Gochin’s claims were time-barred; (2) she failed to establish a prima facie

case of either discrimination or retaliation; (3) she did not have a viable Equal Pay Act

claim; (4) she did not have a viable claim against the individual defendants; (5) she could

not bring a pattern or practice claim outside of a class action; and (6) she failed to create

any genuine issues of fact with respect to her hostile-work-environment and wage-law

claims. See Fed. R. Civ. P. 56.


                                              2
      Rather than responding to the merits of the summary judgment motion, Gochin

filed a “Motion for Default Judgment and Sanctions” alleging that the Jefferson

Defendants had repeatedly failed to produce requested documents and had intentionally

concealed evidence concerning three of the fifty-three positions she had been denied.

According to Gochin, the defendants had falsely stated that the “Manager of Education

and Outreach in the Office of Research Administration” position had been cancelled, but

she had learned through her own investigation that this position had in fact been filled—

and awarded to a “young woman.” Gochin also alleged that the defendants had “merged”

two of the allegedly cancelled positions into a “renamed” position of “Compliance

Liaison,” and awarded it to a man.

      By order entered November 3, 2015, the District Court granted the Jefferson

Defendants’ motion, entered judgment in their favor on all of Gochin’s claims, and

denied Gochin’s Motion for Default Judgment and Sanctions. In denying the latter

motion, the District Court explained that Gochin’s accusations against the Jefferson

Defendants were entirely baseless and that she herself had abused the discovery process.

      On December 7, 2015, Gochin filed a notice of appeal from the District Court’s

November 3, 2015 order. The Jefferson Defendants moved to dismiss the appeal for lack

of jurisdiction because it was untimely under Fed. R. App. P. 4(a)(1)(A). We granted the

motion and dismissed the appeal. See C.A. No. 15-3924 (order entered Mar. 22, 2016).

      Meanwhile, Gochin had filed the motion at issue in this appeal, a motion pursuant

to Rule 60(b)(3) of the Federal Rules of Civil Procedure. Gochin again claimed that the
                                            3
Jefferson Defendants had “machinated their entire defense” by concealing evidence that

the two allegedly cancelled positions had in fact been filled. (Mot. 1, ECF No. 55.)

Gochin further alleged that the District Judge had conspired with the defendants to falsely

accuse her of discovery misconduct. The District Court denied the motion by order

entered December 7, 2015. Gochin now appeals from the District Court’s order.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the denial of a

Rule 60(b) motion for abuse of discretion. See Coltec Indus., Inc. v. Hobgood, 280 F.3d

262, 269 (3d Cir. 2002). To prevail on a Rule 60(b)(3) motion, the moving party must

establish, by clear and convincing evidence, Brown v. Pa. R.R. Co., 282 F.2d 522, 527

(3d Cir. 1960), that the adverse party engaged in fraud or other misconduct, and that this

misconduct prevented the moving party from fully and fairly presenting her case, Fed. R.

Civ. P. 60(b)(3). See Stridiron v. Stridiron, 698 F.2d 204, 206-07 (3d Cir. 1983). The

movant in a Rule 60(b) motion carries a heavy burden, as Rule 60(b) motions are viewed

as “extraordinary relief which should be granted only where extraordinary justifying

circumstances are present.” Bohus v. Beloff, 950 F.2d 919, 930 (3d Cir. 1991) (internal

quotation marks omitted).

       We see no abuse of discretion in the District Court’s decision to deny relief. In

her Rule 60(b)(3) motion, Gochin merely sought to re-litigate the issues she already

raised, and which the District Court already rejected, in her Motion for Default Judgment

and Sanctions. Gochin failed to timely appeal from the order denying that motion, and a
                                             4
“Rule 60(b) motion may not be used as a substitute for appeal.” Smith v. Evans, 853

F.2d 155, 158 (3d Cir. 1988), overruled on other grounds by Lizardo v. United States,

619 F.3d 273, 276-77 (3d Cir. 2010). Furthermore, Rule 60(b)(3) is not the proper

vehicle for Gochin to challenge the District Judge’s alleged misconduct. See Fed. R. Civ.

P. 60(b)(3) (pertaining to misconduct “by an opposing party”). Accordingly, the District

Court properly denied relief.

                                            III.

       For the foregoing reasons, we will affirm the District Court’s judgment. 1




1
 The Jefferson Defendants’ Motion to Supplement the Appendix, Gochin’s Motion to
Proceed on Original Record, and Gochin’s Motion for Leave to Supplement the Reply
Brief are granted. To the extent that Gochin requests recusal of certain Judges of this
Court, the request is denied. See 28 U.S.C. § 455(a).

                                             5